DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 
Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.    Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2013/0052449) in view of Gruner (US 2007/0153353).
Sen et al. discloses a method a method for characterizing a nanotube formulation comprising: preparing a nanotube formulation having at least one preselected parameter; selecting an ionic species of ammonium nitrate and a plurality of test concentration levels of ammonium nitrate; generating a plurality of nanotube application solutions from said nanotube and ionic species at the test concentration levels; depositing said plurality of adjusted nanotube application solutions to form a plurality of nanotube fabrics, each having one of said plurality of test concentration levels; and measuring the degree of rafting within each of said plurality of nanotube fabrics (abstract and [0093]). Sen et al. then discloses graph plotting the conductivity of the solutions against the concentration level of ammonium nitrate salts in each application solution ([0095]) and teaches that increased conductivity leads to increased rafting, and vice versa. Sen et al. lacks a teaching of forming a nanotube formulation roughness curve relating roughness to concentration levels. Gruner is cited for its similar teachings of forming a nanotube solution on fabric whereby its solution comprises nanotube and ionic species. Gruner is applied for its teachings that higher roughness of the fabric leads to lower conductance ([0399]-[0402]).


As to claims 2-4 and 6, Sen et al. teaches that the utilization range of concentration levels of 10-20 ppm corresponds to desired degrees of rafting ([0097]).
As to claim 5, while Sen et al. in view of Gruner does not disclose the maximum surface roughness level, Gruner teaches that lower surface roughness increases conductivity ([0399]). It would have been obvious for one having ordinary skill in the art to have determined the optimum maximum surface roughness through routine experimentation to maintain a minimum conductivity.
As to claims 8-9, Sen et al. teaches use of single or multi-walled carbon nanotubes in [0061]. 
As to claim 7, Sen et al. discloses nanotubes of varying length in [0061].
	As to claims 10-12, Sen et al. teaches use of ammonium nitrate as the ionic species ([0094]).
As to claims 13-15, Sen et al. teaches a purified solution using cross-flow filtration in a nitric acid solution comprising a volume of nanotubes within a liquid medium ([0079]).
As to claim 16, Sen et al. teaches depositing the nanotubes using a spin coating solution in [0082],
As to claim 17, Sen et al. is silent with respect to the number of test concentration levels. However, it would have been obvious to one having ordinary skill in the art to have determined the number of test concentration levels through routine experimentation depending upon the accuracy of data needed in the absence of a showing of criticality.
Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive. Applicant argues the prior art applied failed to disclose the limitations of controlling surface roughness (limitation not part of the current claim language) that includes the steps of characterizing a specific nanotube formation, using the characterization to select a target concentration level of ionic species to correspond with desired parameter with respect to surface roughness and/or rafting; and adjusting a nanotube formulation to conform to the selected concentration level prior to depositing the formulation to form the nanotube fabric (see page 3 of the arguments). However, the examiner disagrees with applicant’s position. The prior art of Sen discloses the limitations of preparing a nanotube formulation to have a specific parameter (porosity, density); the formulation is used to select concentration level of the ionic species (ammonium nitrate) to correspond to the desired parameter (porosity, density) with respect to rafting (see 0066) and adjusting the formulation to fit the selected concentration before depositing onto the nanotube fabric (see abstract, 0021, 0080-0082). As shown Sen teaches the limitations of claim 1 except the limitation of forming a formulation roughness curve relating roughness to concentration levels. 
Applicant further argues there is no combination to combine the prior art of Sen et al. and Gruner (see arguments page 2-3). However, the examiner disagrees. As stated above and in the previous office action, Sen et al. discloses graphing conductivity vs the concentration level of ammonium nitrate salts and shows the relationship between conductivity and rafting. Sen et al. teaches an increase in conductivity leads to an increase in rafting. Sen et al further teaches a specific parameter can be gap size (see abstract). Gruner discloses coating fabric with a nanotube formulation where the morphology (roughness) can make a difference in film conductivity, discontinuities, and gaps (see 0039).  Gruner discloses the gap size can be a result of the roughness of the composition. It would have been obvious to develop a roughness graph, which affects the gap size as taught by Gruner et al. in order to determine or control the . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715